EXHIBIT 10.1

SECURED PROMISSORY NOTE

$2,600,000 March 23, 2006

FOR VALUE RECEIVED, XYBERNAUT CORPORATION, a Delaware corporation, and XYBERNAUT
SOLUTIONS, INC., a Virginia corporation, debtors and chapter 11
debtors-in-possession (together, “Borrowers”) (Case No. 05-12801), hereby
unconditionally and jointly and severally promise to pay to the order of EAST
RIVER CAPITAL LLC, a Delaware limited liability company (“Holder” or “Lender””),
in lawful money of the United States of America and in immediately available
funds, the lesser of (i) the principal sum of Two Million Six Hundred Thousand
Dollars ($2,600,000) (the “Commitment Amount”) and (ii) the aggregate unpaid
principal amount of all loans made by or through Holder to Borrowers pursuant to
this Note (the “Loans”), together with interest accrued thereon as herein
provided and all premiums, fees and expenses and other amounts payable hereunder
(the “Obligations”). The Lender may increase the Commitment Amount up to an
amount not to exceed Three Million Two Hundred Thousand Dollars ($3,200,000)
upon mutual written agreement of the Lender and Borrowers, and with the consent
of the Official Committee of Unsecured Creditors appointed in the bankruptcy
cases (the “Case") of Borrowers.

This Promissory Note (this “Note”) is the Note referred to in and is executed
and delivered in connection with that certain Security Agreement dated as of
March 23, 2006, by and between Borrowers and Holder (as the same may from time
to time be amended, modified or supplemented or restated, the “Security
Agreement”), a copy of which is attached hereto as Exhibit A. Additional rights
of Holder are set forth in the Security Agreement. All capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Security Agreement.

1. Borrowings. Upon the terms and conditions set forth herein, Holder agrees to
make Loans from time to time in amounts upon the written request of Borrowers on
and after the date hereof until 30 days before the Maturity Date in an aggregate
principal amount not to exceed the Commitment Amount on the terms and conditions
set forth herein. Borrowers shall provide such written request (a “Loan
Request”), together with telephonic notice thereof, to Holder on or before
12:00 noon at least three (3) business days prior to the requested date of such
borrowing. Amounts repaid hereunder may not be reborrowed. Each request must be
in a minimum amount of $50,000 and, if greater, shall be in integral multiples
of $10,000.



  2.   Repayment. Except for those Obligations payable on an earlier date, the
Obligations shall be due and payable in full on September 1, 2006 (the “Maturity
Date”).



  3.   Interest. The outstanding principal balance of this Note shall not bear
interest except for default interest under section 5 hereof.

4. Place of Payment. All amounts payable hereunder shall be payable by wire
transfer to Holder in accordance with wire transfer instructions to be
separately provided to Borrowers in writing, unless another manner of payment
shall be specified in writing by Holder.

5. Application of Payments, Default Rate. Payment on this Note shall be applied
first to accrued interest, if any, second, to the Premium (as defined below),
third, to fees and expenses of the Lender, and thereafter to the outstanding
principal balance hereof. Any amount outstanding on the Obligations hereunder
not paid when due, whether at stated maturity, by acceleration or otherwise,
shall bear interest at a rate per annum (computed on the basis of a 360-day
year, actual days elapsed) of fifteen percent (15.0 %) from the date due until
the date of payment.



  6.   Security. The full amount of the Obligations are secured by the
Collateral identified and described as security therefor in the Security
Agreement executed by and delivered by Borrowers. Borrowers shall not, directly
or indirectly, create, permit or suffer to exist, and shall defend the
Collateral against and take such other action as is necessary to remove, any
Lien on or in the Collateral, or in any portion thereof, except as permitted
pursuant to the Security Agreement.



  7.   Use of Proceeds. Borrowers covenant that the Loans shall be used solely
as follows: repayment of outstanding advances, fees and expenses payable under
the debtor-in-possession financing facility with LC Capital Master Fund, Ltd.
(“LC Fund”) approved by the Court in October, 2005 (the “LC Fund DIP Facility”)
in an amount up to Five Hundred Fifty Thousand Dollars ($550,000), establishment
of the Escrow Accounts as provided in Section 8 hereof, working capital needs,
general corporate purposes, the costs and expenses associated with the Case, and
payment of fees and expenses of Lender payable hereunder.



  8.   Escrow Accounts. The initial Loans shall be used to establish an escrow
account (the “Lender Escrow") in the amount of Four Hundred Thousand Dollars
($400,000) for the benefit of Lender, which amount may be later reduced to an
amount not less than $200,000 upon mutual written consent of the Lender and the
Borrowers. The funds deposited in the Lender Escrow may be used, at the Lender’s
option and in accordance with instruction by the Lender to the Escrow Agent (as
such term is defined in the Escrow Agreement substantially in the form annexed
hereto as Exhibit B (the “Escrow Agreement")), for payment to the Lender of the
Obligations, including, without limitation, fees and expenses of the Lender,
that are due and payable under this Note and have not been paid by the
Borrowers. The subsequent Loans shall be used (a) to establish an escrow account
(the “Professionals Escrow") in the amount of Five Hundred Thousand Dollars
($500,000), and (b) to increase the Lender Escrow to the total amount of Six
Hundred Thousand Dollars ($600,000). The funds deposited in the Professionals
Escrow may be used, in accordance with the instructions of the Borrowers and as
long as the Borrowers are not in default as of the date of payment of such
funds, for payment of administrative claims for professional fees and expenses
incurred in the Case that have been allowed and authorized by the Bankruptcy
Court. Upon the occurrence and during the continuance of an Event of Default
hereunder, (a) the funds deposited in the Professionals Escrow may not be used
for payment of professional fees and expenses and the Borrowers may not instruct
the Escrow Agent as to the disposition of any funds in the Professionals Escrow,
and (b) the funds deposited in the Professionals Account may be used, at the
Lender’s option and in accordance with instruction by the Lender to the Escrow
Agent, for payment to the Lender of the Obligations, including, without
limitation, fees and expenses of the Lender, that are due and payable under this
Note and have not been paid by the Borrowers. Each of the escrow accounts
(collectively, the “Escrow Accounts”) shall be governed by and subject to the
terms and conditions of this Note and the Escrow Agreement.



  9.   Premium. Holder shall have earned and shall be paid hereunder an
additional amount (the “Premium”) equal to the greater of (a) One Million Two
Hundred Thousand Dollars ($1,200,000) and (b) 62.5 % (sixty-two and one-half
percent) of each dollar advanced hereunder. The Premium is earned upon advance
of any Initial Loan and paid when principal becomes due hereunder or when all or
any amount of the Loans is repaid.



  10.   Fees and Expenses. Borrowers shall pay Lender a monthly administration
fee of Five Thousand Dollars ($5,000), which shall be due and payable on the
first day of each month. In addition, Borrowers shall pay for all costs and
expenses incurred by Lender in connection with the Loans, the Loan Documents,
and the enforcement of rights and remedies under the Loan Documents, including,
without limitation, reasonable attorneys’ and financial advisor’s fees and
expenses. All reasonable expenses incurred by Lender, including but not limited
to attorneys’ fees and expenses for purposes of preparing, negotiating,
drafting, executing, delivering, closing, administrating or obtaining final
approval of the Loan Documents, shall be payable by Borrowers upon demand
without the need for an order of the Court ordering such payment.



  11.   Collateral Sales. Borrowers are presently engaged in and will continue
to engage in efforts to sell Collateral (particularly, Collateral consisting of
intellectual property identified on Exhibit 2 to the Security Agreement). The
proceeds of the sale or other disposition of Collateral (including the sale or
other disposition of property, whether directly or indirectly and including by
way of a sale of Borrowers’ business (including by way of a section 363 sale as
part of a chapter 11 plan(s)), that had been included in the Collateral (even if
the Loans have been repaid) (subject only to the final sentence of this
Section 11), net only of the expenses directly attributable (excluding any
commission, incentive or similar fee payable to broker or investment bankers to
such sale or disposition) (“Collateral Proceeds”), shall upon Borrowers’ receipt
be paid as follows: (a) eighty-five percent (85%) to Holder to reduce the
Obligations, and (b) fifteen percent (15%) to LC Fund for a period of one year
following confirmation of a plan of reorganization for the Borrowers or until
such earlier date established by an order of the Bankruptcy Court, and
thereafter one hundred percent (100%) to Holder; provided, however, that in the
event that the Final DIP Order eliminates and extinguishes any obligation of the
Borrowers to LC Fund under the LC Fund DIP Facility, then one hundred percent
(100%) of the Collateral Proceeds shall be paid to Holder. For the avoidance of
doubt, while no Event of Default exists, Collateral consisting of accounts
receivable and inventory created in the ordinary course of business may be used
by Borrowers in the ordinary course of their business.



  12.   Existing Ownership. Borrowers shall not without the prior express
written consent of Lender (i) issue any capital stock, (ii) cancel any
authorized stock, or (iii) alter existing shareholder structure, or take any
other action, so as to further or cause an ownership change within the meaning
of section 382 of the Internal Revenue Code. Upon acquiring information or
knowledge that any person or entity may take action to become a “5% shareholder”
within the meaning of section 382 of the Internal Revenue Code, Borrowers shall
immediately advise Lender of such circumstance, shall consult in good faith with
Lender as to any commercially reasonable actions that Borrowers may take to
prevent such person or entity becoming a “5% shareholder,” and shall take any
and all such commercially reasonable actions mutually agreed upon with Lender.



  13.   Sales Process/Plan Milestones. Borrowers covenant to use their best
efforts to cause the events set forth on Exhibit C to occur by the dates
indicated thereon (the “Milestones”).



  14.   Board of Director Meetings. Borrowers shall provide Holder with
reasonable prior notice of all meetings (including telephonic meetings) of the
boards of directors of Borrowers, and permit an authorized representative of
Holder to attend and observe all such meetings.



  15.   Access to Books and Records. Borrowers shall permit any authorized
representative of Lender to inspect any of their properties and books and
records, including financial and accounting records, and to make copies and take
extracts therefrom, all upon reasonable notice at such reasonable times and as
often as may be reasonably requested; provided that Lender shall not
unreasonably interfere with the Borrowers’ operations.



  16.   Conditions Precedent. Holder’s obligation to make the initial and each
successive Loan hereunder is subject to the satisfaction of the following
conditions precedent:



  (a)   Interim and Final Orders. The Court shall have issued the Financing
Orders satisfactory to Lender, including the Interim DIP Order and Final DIP
Order, (1) approving the terms of this Promissory Note, authorizing the
transactions contemplated hereby and by the Security Agreement, and granting
Holder perfected, valid, and enforceable first priority Liens and security
interests upon all real and personal property, including intellectual property,
of Borrowers, all senior to any existing Liens and security interests other than
(x) those Liens and encumbrances not exceeding $100,000 in the aggregate and
scheduled on Exhibit 3 to the Security Agreement (“Permitted Liens"), and
(y) except as provided otherwise in the Final DIP Order, a shared Lien pari
passu with LC Fund in the ratio of fifteen percent (15%) to secure the “Secured
Obligations” to LC Fund under the LC Fund DIP Facility, and eighty-five percent
(85%) to secure the Obligations to the Holder, and all on terms and conditions
acceptable to Holder; (2) granting Holder a superpriority administrative expense
claim in the amount of the Obligations, with priority over all administrative
expenses, priority and unsecured claims against Borrowers now existing or
hereafter arising, of any kind or nature whatsoever; (3) prohibiting any liens
that would be senior to or pari passu with the Liens securing the Obligations
(except as permitted under this Note and the Security Agreement);
(4) authorizing and directing Borrowers to pay Holder’s fees and expenses in
connection with or payable under this Note and the Security Agreement;
(5) providing that Holder is entitled to all of the protections and benefits of
Section 364(e) of the Bankruptcy Code; and (6) containing such other terms and
conditions as Holder may determine. Such Financing Orders shall be in full force
and effect and shall not have been amended, stayed or vacated. The Financing
Orders or a separate order of the Court shall provide that portions of this Note
and motions related hereto that describe the Milestones shall be filed under
seal, although such information shall be available to the committees appointed
under Section 1102 of the Bankruptcy Code and the Office of the United States
Trustee.



  (b)   Initial Loans. Upon entry of the Interim DIP Order, subject to the terms
and conditions herein, Borrowers may borrow initial Loans (“Initial Loans") in
an amount not to exceed One Million Nine Hundred Thousand Dollars ($1,900,000).
Prior to entry of the Final DIP Order, the Loans shall not exceed One Million
Nine Hundred Thousand Dollars ($1,900,000) in the aggregate.



  (c)   Loan Documents. Borrowers shall have executed and delivered to Holder
this Note, the Escrow Agreement, the Security Agreement, such other documents
necessary to grant to Holder a perfected first priority security interest in and
lien on the Collateral, and such other documents, instruments and agreements
reasonably requested by Holder, all in form and substance satisfactory to
Holder.



  (d)   Subsequent Loans. Upon entry of the Final DIP Order which shall provide,
among other things, that Borrowers have no further obligations to LC Fund under
the LC Fund DIP Financing Facility, and subject to the terms and conditions
herein, Borrowers may borrow subsequent Loans in an amount, together with the
Initial Loans advanced, not to exceed the Commitment Amount. As a condition to
borrowing subsequent Loans, the Borrowers and each of the directors of the
Borrowers shall have executed and deposited into escrow any and all documents,
in form and substance satisfactory to Lender, reasonably requested by Lender to
confirm that they will comply with their respective obligations under
Section 23.



  (e)   Collateral Value/Appraisals. Borrowers have delivered to Holder the
Intellectual Asset Valuation Report, dated June 27, 2005, prepared by IPI
Innovations Financial Services, Inc. (“IPI”) that values the Collateral
consisting of the intellectual property identified on Exhibit 2 to the Security
Agreement (the “IPI Valuation”), demonstrating that the Collateral supports
repayment of the Obligations. IPI has not withdrawn or modified or disavowed the
IPI Valuation. IPI’s engagement with the Borrowers for other matters has been
terminated.



  (f)   No Defaults. No Default or Event of Default shall have occurred and be
continuing or would result from the proposed borrowing.



  (g)   Due Authorization. Borrowers shall have provided to Lender evidence
satisfactory to Lender in its discretion of due authorization to enter into the
Note, the Security Agreement and the Escrow Agreement and perform all
obligations hereunder and thereunder.



  (h)   Representations and Warranties. All representations and warranties
contained herein, in the Security Agreement or in the Escrow Agreement shall be
true and correct on and as of the date of such borrowing (or if such
representation or warranty expressly relates to an earlier date, then as of such
earlier date).



  (i)   Fees and Expenses Paid. Holder’s fees and expenses (including attorneys’
and financial advisor’s fees) incurred to date shall have been paid in full in
cash.



  17.   Default. Each of the following events shall be an “Event of Default”
hereunder:



  (a)   Borrowers fail to pay timely any principal amount when due under this
Note on the date the same becomes due and payable or any other amounts due under
this Note on the date the same becomes due and payable;



  (b)   Borrowers shall fail to pay or reimburse when due, or if there is no
specified due date, upon demand, any other amounts owed to Lender under this
Note;



  (c)   A breach by either Borrower of any covenant, agreement, representation
or warranty under this Note, the Security Agreement, the Escrow Agreement or any
Financing Order;



  (d)   Any challenge in a legal proceeding to the validity or enforceability of
this Note, the Security Agreement, the Escrow Agreement, or any Financing Order
or any term hereunder or thereunder;



  (e)   Reversal, modification, rescission, amendment or vacating of any
Financing Order;



  (f)   An “Event of Default” has occurred and is continuing under and as
defined in the Security Agreement;



  (g)   Failure of the Borrowers to meet any of the Milestones;



  (h)   Failure of the Borrowers to fund any of the Escrow Accounts in
accordance with Section 8 hereof and the Escrow Agreement;



  (i)   Failure of the Borrowers or any of the directors of the Borrowers to
comply with their respective obligations under Section 23.



  (j)   The filing of any motion to approve a sale of all or a substantial
portion of either Borrower’s assets, unless the Holder consents or the motion is
accompanied by a Bona Fide Offer for such assets that would yield sufficient
proceeds to pay the Obligations in full (including, for the avoidance of doubt,
the Premium);



  (k)   The filing of any plan(s) of reorganization for either Borrower which
does not provide for the payment in cash in full of the Obligations on or before
the Maturity Date;



  (l)   Dismissal of the Case, conversion of the Case to a chapter 7 liquidation
or the appointment of a trustee or an examiner in the Case with expanded powers;



  (m)   The occurrence of a material adverse change in (1) the condition or
business prospects (financial or otherwise) of Borrowers, taken as a whole,
since the date of this Note, or (2) the value or salability of the Collateral
such that the aggregate value of the intellectual property identified on
Exhibit 2 to the Security Agreement may be less than $10 million;



  (n)   Either Borrower taking any action before the Court contrary to Lender’s
rights under the Note, the Security Agreement, the Escrow Agreement or any
Financing Order;



  (o)   Borrowers shall use the proceeds of the Loans in a manner not provided
for under Section 7 hereof; and



  (p)   The filing of a motion to approve post-petition financing that will be
secured by Liens on the Collateral that are equal or senior to the Liens granted
to Holder in connection herewith.

Upon the occurrence of an Event of Default hereunder, but subject to the terms
of the Financing Orders, all unpaid principal, accrued interest, Premium, and
other amounts owing hereunder shall, at the option of Holder, be immediately
due, payable and collectible by Holder pursuant to applicable law and the
commitments hereunder terminated, and Holder may exercise all rights and
remedies under this Note, the Security Agreement, the Escrow Agreement and
applicable law. Upon an Event of Default, if after five (5) days written notice
from Holder the default has not been cured, Borrowers consent to the immediate
modification of the automatic stay of Section 362 of the Bankruptcy Code to the
extent necessary to permit Holder to exercise all rights and remedies under this
Note, the Security Agreement, the Escrow Agreement and applicable law.



  18.   Representations and Warranties of Borrowers. Each Borrower hereby
represents and warrants to the Holder that:



  (a)   Organization and Good Standing. Borrower is a corporation duly
organized, validly existing and in good standing under the laws of Delaware and
has all requisite corporate power and authority to carry on its business as now
conducted.



  (b)   Authorization. The execution, delivery and performance by Borrower of
this Note, the Security Agreement and the Escrow Agreement are within Borrower’s
corporate power; have been duly authorized by all necessary or proper corporate
action and, on the date of initial funding of the Loan hereunder and on each
subsequent funding date, will be authorized by a Financing Order which remains
in full force and effect and has not been amended, stayed or vacated; will not
violate any applicable law; does not require the consent or approval of any
governmental authority or any other person (other than entry of the applicable
Financing Order) and except such consents as have been obtained.



  (c)   Valid Obligation. This Note, Security Agreement and the Escrow Agreement
constitute valid and legally binding obligations of Borrower, enforceable
against Borrower in accordance with their terms.



  (d)   Non-contravention of Other Instruments. Borrower is not in violation or
default (i) of any provision of its Certificate of Incorporation or Bylaws, or
(ii) in any material respect of any post-petition instrument, judgment, order,
writ, decree or contract to which it is a party or by which it is bound which
violation or default would have a material adverse effect on Borrower or its
subsidiaries, taken as a whole. The execution, delivery and performance of this
Note, the Security Agreement and the Escrow Agreement, and the consummation of
the transactions contemplated hereby and thereby, will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such post-petition
provision, instrument, judgment, order, writ, decree or contract (including but
not limited to any credit agreements, guaranties or debt related agreements to
which Borrower or any affiliate of Borrower may be a party) or an event that
results in the creation of any lien, charge or encumbrance upon any assets of
Borrower or its Subsidiaries or the suspension, revocation, impairment,
forfeiture, or nonrenewal of any material permit, license, authorization, or
approval applicable to Borrower, its business or operations or any of its assets
or properties.



  (e)   Title to Collateral. Except as expressly provided otherwise in the
Security Agreement, all assets and property of Borrower are included in the
Collateral. Borrower owns and holds good and marketable title to the assets and
property, including, without limitation, intangible property and contract rights
(including without limitation the intellectual property identified on Exhibit 2
to the Security Agreement), constituting the Collateral and that there are no
liens, claims or encumbrances on the Collateral other than those consisting of
Permitted Liens and with respect to the intellectual property identified on
Exhibit 2 to the Security Agreement, other than the licenses, assignments or
other transfers of rights or interests, covenants not to sue, or adverse claims,
with respect to such property (“Adverse Interests”) that are identified as
Permitted Liens, there are no Adverse Interests, and any maintenance fees with
respect to such property are current.



  (f)   Balance Sheets. The balance sheets attached as Exhibit D hereto (as of
January 31, 2006 for each Borrower) in all material respects fairly represent
the assets and liabilities of Borrowers as of the dates set forth therein.



  19.   Waiver. Borrowers waive presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note, and shall pay all costs of
collection w hen incurred, including, without limitation, reasonable attorneys’
fees, costs and other expenses.

The right to plead any and all statutes of limitations as a defense to any
demands hereunder is hereby waived to the full extent permitted by law.



  20.   Indemnification. Borrowers hereby indemnify Holder for any fees, costs
and expenses (including counsel and financial advisor fees and expenses)
incurred in connection with this Note, the other Loan Documents, and any order
approving same, other than fees, costs and expenses arising directly as a result
of Holder’s gross negligence or willful misconduct.



  21.   Governing Law. This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction, except to the extent governed by the Bankruptcy Code.



  22.   Successors and Assigns. The provisions of this Note and the Security
Agreement shall inure to the benefit of and be binding on any successor to
Borrowers and to any successor or assign of Holder.



  23.   Issuance of Stock; Reconstitution of Boards of Directors. If the
Borrowers fail to pay the Obligations in full on or prior to the Maturity Date,
(for purposes of this Section 23, a “Section 23 Default”) then, at the option of
Lender and to the extent permitted by applicable law: (a) Borrowers shall pay
Lender the sum of Four Hundred Thousand Dollars ($400,000) as a late payment
fee, (b) each Borrower shall issue to Holder, for the sum of Four Hundred
Thousand Dollars ($400,000), payable by setoff against the Obligations owed to
the Lender hereunder, all authorized unissued  shares of common stock of such
Borrower, legally available for issuance, and/or (c) each Borrower shall,
pursuant to (i) the Financing Orders and (ii) Section 303 of the General
Corporation Law of the State of Delaware, 8 Del. C. § 303 (“Section 303”),
reconstitute its board of directors (including, if necessary, name, constitute
or appoint directors in place of or in addition to all or some of the directors
then in office) so that the majority of the board of directors of each Borrower
is satisfactory to Lender in its sole and absolute discretion; provided,
however, that in the event that at the Maturity Date the Borrowers are then
parties to one or more existing contracts with a credible buyer(s) with respect
to a Bona Fide Offer(s) that will provide funds to Borrowers in an aggregate
amount sufficient to enable Borrowers to repay the Obligations in full within
thirty (30) days after the Maturity Date, the issuance of stock and
reconstitution of the boards of directors provided for in this Section 23 shall
not occur unless and until Borrowers fail to pay the Obligations in full on or
before thirty (30) days after the Maturity Date; provided, further, however,
that the issuance of stock and reconstitution of the boards of directors
pursuant hereto shall not be deemed to satisfy Borrowers’ obligation to repay
the Obligations, which shall remain in effect under this Note. Borrowers further
agree that, to the fullest extent permitted by applicable law: (a) if all of the
current directors choose to resign from their positions on the boards of
directors before reconstitution of the boards of directors pursuant hereto,
prior to such resignations becoming effective the Borrowers shall, pursuant to
(i) the Financing Orders and (ii) Section 303, appoint the Chief Executive
Officer as a director to serve in such capacity upon the resignations of such
directors, and (b) the Borrowers shall cooperate in good faith with Lender and
take any and all actions necessary to facilitate the actions contemplated by
this Section 23, including, without limitation, as a condition precedent to any
subsequent Loans the execution and deposit into escrow by the Borrowers and
directors of any and all documents, in form and substance satisfactory to
Lender, reasonably requested by Lender to confirm that they will comply with
their respective obligations under this Section 23.



  24.   Warrants. Holder shall receive warrants for the right to purchase 5% of
the capital stock of Borrowers, as reorganized under a chapter 11 plan, on a
fully diluted basis at nominal cost, subject to anti-dilution protection;
provided that to the extent that the Commitment Amount is increased above Two
Million Six Hundred Thousand Dollars ($2,600,000), Holder shall receive
additional warrants for an additional 1.3% of such capital stock. In addition,
Holder shall have the right to participate in any rights offering for the stock
of Borrowers by having the option to purchase any unsubscribed stock. For such
period of time as Holder holds warrants or stock of Borrowers, Holder shall have
the right to appoint, at its election, a member of, or observer to, the board of
directors of each reorganized Borrower.



  25.   Assignments and Participations. Borrowers agree and acknowledge that the
Lender has the right to sell participations in any of the Loans and assign its
rights and interests hereunder to third parties. Borrowers hereby consent to the
sale by Lenders of participations in the Loans.



  26.   Payment Procedures. Payments of principal and interest on this Note
shall be made to the Holder at its principal office in New York City, in such
coin or currency of the United States of America as at the time of payment shall
be legal tender for the payment of public and private debt. If any payment of
principal or interest on this Note shall become due on a day that is not a
business day, such payment shall be made on the next succeeding day that is a
business day.



  27.   Press Releases. Borrowers will not use Holder’s or its affiliates’
name(s) in any press release without Holder’s prior written consent.



  28.   Effectiveness. This Note shall not become effective, shall not bind the
Borrowers, and shall be null and void unless and until, (a) on or before 5:00
p.m., eastern standard time, on March 20, 2006, the Borrowers execute this Note
and the Security Agreement, and, in addition, (b) on or before 5:00 p.m.,
eastern standard time, on March 23, 2006, the Interim DIP Order, in form and
substance satisfactory to Holder, has been entered by the Court and is in full
force and effect.

1





      BORROWERS   XYBERNAUT CORPORATION     XYBERNAUT SOLUTIONS, INC.
 
  By:/s/ Perry L. Nolen
 
   
 
  Name: Perry L. Nolen
 
   
 
  Title: President & CEO
 
   
HOLDER
  EAST RIVER CAPITAL LLC

By:/s/ James A. Coyne
Name: James A. Coyne
Title: Manager, East River LLC

2 EXHIBIT A

3

Security AgreementEXHIBIT B

4

Escrow Agreement
EXHIBIT C

[CONFIDENTIAL]

5

1 Confidential Treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.EXHIBIT
D

Balance Sheets

Xybernaut Corporation Balance Statement – January 31, 2006

                 
ASSETS
               
 
               
Current assets:
               
Cash In Banks
  (71,415 )        
Petty Cash
  300        
Restricted Cash
  —        
Pre Petiton Accounts receivable
  94,678        
Post Petiton Accounts receivable
  146,815        
Less AR — Other, Reserve, Contra
  (498,063 )        
Inventory
  2,009,118        
Prepaid and other current assets
  740,595        
DTDF — Japan
  680,099        
DTDF — GmbH
  12,533,177        
DTDF — Gmbh R&D
  4,820,238        
DTDF — China
  286,197        
DTDF — XSI
  (1,085,757 )        
DTDF — Korea
  293,924        
DTDF — RESERVE
  (18,000,000 )        
Total current assets
          1,949,907
 
               
 
               
Fixed assets:
               
Property and equipment
  2,149,704        
Less: accumulated depreciation
  -2,009,591        
Total fixed assets
          140,113
 
               
 
               
Other assets:
               
Investment in subsidiaries
  605,584        
Patents, net
  679,778        
Trademarks, net
  23,103        
Tooling, net
  —        
Other
  213,350        
Total other assets
          1,521,816
 
               
TOTAL ASSETS
          3,611,836
 
               



Period Ending January 2006 Balance Statement Page 2

                 
LIABILITIES AND EQUITY
               
Post-Petition Liabilities
               
Accounts Payable
  161,692        
Accrued DIP Loan Payable
  297,246        
Accrued restructuring costs
               
Deferred Product and Warranty Revenue
  170,490        
Accrued Professional fees
  1,603,365        
Accrued Purchases
  82,858        
Salaries/Commissions Payable
  155,959        
Total Post Petition Liabilities
  2,471,610        
 
               
Pre-Petition Liabilities
               
Priority Claims
  105,810        
Secured Debts
  —        
Unsecured Debt
  1,602,425        
Accrued expenses
  324,020        
Total Pre Petition Liabilities
  2,032,255        
 
               
Total liabilities
          4,503,865
 
               
 
               
Stockholders’ equity:
               
Common stock
  1,946,209        
Additional paid-in capital
  183,745,591        
Cumulative translation adjustment
  38,695        
Accumulated other comprehensive income (XSI)
  37,130        
Retained earnings, beginning
  (171,411,927 )        
Current Retained Earnings — Pre Petition
  (10,953,998 )        
Current Retained Earnings — Post Petition
  (4,293,729 )        
Total stockholders’ equity
          (892,029 )
 
               
TOTAL LIABILITIES AND EQUITY
          3,611,836
 
               



6

XYBERNAUT SOLUTIONS, INC. — BALANCE SHEET
As of January 31, 2006

                         
Current Assets Cash
          95,289.58        
Pre-Petition Accounts Receivable
          34,982.37        
Post-Petition Accounts Receivable
          386,765.52        
Receivables from Officers
          0.00        
Employees, Affiliates
          0.00        
Note Receivables
          0.00        
Inventory
          0.00        
Other Current Assets:
                       
Due to / From Xybernaut
          1,085,756.62        
Unbilled Accounts Receivable
          313,209.35        
Prepaid Other
          6,458.33        
Accounts Receivable Other XSI
          0.00        
Employee Advances
          0.00        
Total Current Assets
                  1,922,461.77
Fixed Assets Land
          0.00        
Buildings
          0.00        
Equipment, Furniture & Fixtures
          230,769.84        
Less Accumulated Depreciation
          (161,224.05 )        
Total Fixed Assets
                  69,545.79
Other Assets Retainage
          32,838.00        
Deposits
          6,750.10        
Total Other Assets
                  39,588.10
Total Assets
                  2,031,595.66
Post-Petition Liabilities Accounts Payable
          203,412.44        
Salaries Payable
          76,290.12        
Accounts Payable -Other
          2,844.94        
Commissions Payable
          8,194.19        
Accrued Vacation
          33,808.08        
Accrued Rent & Storage
          0.00        
Taxes Payable
          0.00        
Accrued Interest
          0.00        
Deferred Revenue
          153,472.52        
Total Post-Petition Liabilities
                  478,022.29
Pre-Petition Liabilities Priority Claims
          21,888.15        
Secured Debts
          0.00        
Unsecured Debtor
          19,319.49        
Total Pre-Petition Liabilities
                  41,207.64
Owners Equity (Deficit) Capital Stock or Owner Investment
          15,849.68        
Paid In Capital Surplus
          605,059.88        
Retained Earnings (Deficit) Pre-Petition
          732,590.92        
Post-Petition
          158,865.25        
Total Owners Equity
                  1,512,365.73
Total Liabilities and Owner’s Equity
  2,031,595.66                

7